Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  May 12, 2021                                                                                    Bridget M. McCormack,
                                                                                                               Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                         David F. Viviano
  162255(87)                                                                                         Richard H. Bernstein
                                                                                                     Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh
  DAVID SWANSON,                                                                                      Elizabeth M. Welch,
                                                                                                                    Justices
           Plaintiff-Appellee,
                                                                  SC: 162255
  v                                                               COA: 350004
                                                                  Kent CC: 17-008674-CH
  BRENDA BRADLEY,
             Defendant-Appellant.
  _________________________________________/

       On order of the Chief Justice, the motion for clarification is DENIED.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 May 12, 2021

                                                                             Clerk